            Case 1:16-cv-03660-AT Document 21 Filed 11/05/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

NATURAL RESOURCES DEFENSE
COUNCIL, INC.,                                         16 Civ. 3660 (AT)

                      Plaintiff,                       STIPULATION AND ORDER OF
                                                       SETTLEMENT AND DISMISSAL
               v.

UNITED STATES ENVIRONMENTAL
PROTECTION AGENCY,

                      Defendant.


       WHEREAS plaintiff Natural Resources Defense Council (“NRDC”) filed this suit in the

United States District Court for the Southern District of New York pursuant to the Freedom of

Information Act (“FOIA”), 5 U.S.C. § 552, seeking the release of certain records by defendant

United States Environmental Protection Agency (“EPA”), in connection with an earlier

administrative request for the same records (the “FOIA request”);

       WHEREAS EPA released certain records to NRDC in response to the FOIA request;

       IT IS HEREBY STIPULATED AND AGREED, by and between the parties, as follows:

       1.      The documents produced by EPA fully resolve any and all claims NRDC now has

or may hereafter acquire against EPA or the United States of America (“United States”), or any

department, agency, officer, or employee of EPA and/or the United States, for the release of

records arising from NRDC’s FOIA request at issue in this action.

       2.      After the Court has approved and docketed this Stipulation and Order, within a

reasonable period of time, EPA shall pay to NRDC via electronic funds transfer the sum of

EIGHT THOUSAND DOLLARS AND ZERO CENTS ($8,000.00) in attorneys’ fees and

litigation costs, pursuant to 5 U.S.C. § 552(a)(4)(E), which sum NRDC agrees to accept in


                                                1
             Case 1:16-cv-03660-AT Document 21 Filed 11/05/20 Page 2 of 3




complete satisfaction of any and all claims by NRDC for attorneys’ fees, expenses, costs,

interest, and any other sums related to this litigation. Counsel for NRDC will provide the

necessary information for EPA to effectuate the electronic funds transfer.

        3.      This action is hereby dismissed with prejudice, and without costs or fees other

than as provided in paragraph 2 of this Stipulation and Order, provided that the Court shall retain

jurisdiction for the purpose of enforcing this Stipulation and Order.

        4.      This Stipulation and Order shall not constitute an admission of liability or fault on

the part of EPA or the United States or their agents, servants, or employees, and is entered into

by both parties for the sole purpose of compromising disputed claims and avoiding the expenses

and risks of further litigation.

        5.      The parties agree that this Stipulation and Order will not be used as evidence or

otherwise in any pending or future civil or administrative action against EPA, the United States,

or any agency or instrumentality of the United States.

        6.      The parties understand and agree that this Stipulation and Order contains the

entire agreement between them, and that no statements, representations, promises, agreements, or

negotiations, oral or otherwise, between the parties or their counsel that are not included herein

shall be of any force or effect.

        7.      Any obligation of the Government to expend funds under this Stipulation is

subject to the availability of appropriations in accordance with the Anti-Deficiency Act, 31

U.S.C. § 1341. This Stipulation shall not be construed to require the Government to obligate or

pay funds in contravention of the Anti-Deficiency Act.

        8.      Counsel for EPA will be filing this Stipulation and Order via the ECF system on

behalf of both parties. Pursuant to Rule 8.5(b) of the Electronic Case Filing Rules & Instructions



                                                  2
          Case 1:16-cv-03660-AT Document 21 Filed 11/05/20 Page 3 of 3




of the U.S. District Court for the Southern District of New York, counsel for NRDC consents to

the electronic filing of this Stipulation and Order by counsel for EPA.

 Dated: New York, New York                           Dated: New York, New York
        November 5, 2020                                    November 5, 2020

                                                           AUDREY STRAUSS
        /s/ Margaret T. Hsieh                              Acting United States Attorney
        NANCY S. MARKS                                     Attorney for Defendant EPA
        MARGARET T. HSIEH
        Natural Resources Defense Council              By: /s/ Natasha W. Teleanu
        40 West 20tth Street, 11tth Floor                  TOMOKO ONOZAWA
        New York, New York 10011                           NATASHA W. TELEANU
        (212) 727-4414                                     Assistant United States Attorneys
        nmarks@nrdc.org                                    86 Chambers St., 3rd Floor
        msieh@nrdc.org                                     New York, New York 10007
        Attorney for Plaintiff NRDC                        (212) 637-/27212528
                                                           tomoko.onozawa@usdoj.gov
                                                           natasha.teleanu@usdoj.gov


SO ORDERED:

_____________________________________________
THE HONORABLE ANALISA TORRES
UNITED STATES DISTRICT JUDGE




                                                 3
